Citation Nr: 0301759	
Decision Date: 01/29/03    Archive Date: 02/07/03

DOCKET NO.  99-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel




INTRODUCTION

The veteran served on active duty from November 1944 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  Bilateral sensorineural hearing loss was first shown many 
years after the veteran was separated from military service, 
and there is no competent medical evidence, based on 
examination of the veteran and review of the record, of an 
etiological relationship, or nexus, between the veteran's 
currently diagnosed bilateral sensorineural hearing loss and 
an in-service injury or disease, to include alleged noise 
exposure therein.  

3.  Tinnitus was first shown many years after the veteran was 
separated from military service, and there is no competent 
medical evidence, based on examination of the veteran and 
review of the record, of an etiological relationship, or 
nexus, between the veteran's currently diagnosed tinnitus and 
an in-service injury or disease, to include alleged noise 
exposure therein.  




CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.303, 3.307, 3.326(a), 3.385 
(2002).  

2.  Tinnitus was not incurred or aggravated in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 
3.307, 3.326(a), 3.385 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  

The Board finds that the correspondence sent to the veteran 
in July 1998, October 1998, and February 2002, describing 
what VA would do to assist the veteran, the evidence the 
veteran needed to provide, and the evidence the VA had, as 
well as a January 1999 Statement of the Case and an August 
2002 Supplemental Statement of the Case, provided to both the 
veteran and his representative, provided notice to the 
veteran of what the evidence of record revealed.  
Additionally, these documents provided notice why this 
evidence was insufficient to award the benefit sought.  Thus, 
the veteran has been provided notice of what VA was doing to 
develop the claim, notice of what he could do to help his 
claim, and notice of how his claim was still deficient.  Cf. 
Quartuccio v. Principi, 16 Fed App. 183 (2002).  No further 
assistance is necessary to comply with the requirements of 
this new legislation, or any other applicable rules or 
regulations regarding the development of the pending claim.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection, if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  

Hearing Loss and Tinnitus

In May 1998, VA received the veteran's application for 
entitlement to service connection for bilateral hearing loss 
and tinnitus.  Essentially, he contends that his combat 
exposure to loud noise during World War II caused those 
conditions, which have gradually worsened over the years 
since his separation from military service.  

The veteran's entire active duty service was spent in the 
Navy, from November 1944 to April 1946.  His military 
personnel records show that his military occupational 
specialty was seaman, second class.  He was stationed in the 
United States until November 1945, when he was transferred to 
the Pacific Theater.  In November 1946, he was stationed with 
the United States Naval Occupation Force, Sasebo, Japan.  His 
awards and decorations include the World War II Victory 
Medal, American Campaign Medal, and Asiatic-Pacific Campaign 
Medal.  

As for the veteran's contentions that his concurrent hearing 
loss and tinnitus were combat related, the Board finds those 
contentions not credible in light of his service personnel 
records.  The war in the Pacific was essentially over in 
August 1945, with a formal surrender rendered in September 
1945.  He never arrived in the Pacific Theater until November 
1945, at the very earliest.  

Review of the veteran's service medical records does not show 
he had had any complaints, or that any finding were ever 
made, pertaining to acoustic trauma, hearing loss, or ringing 
in the ears.  At separation from service, his medical 
examination report notes his hearing was normal, and no 
complaints or history are noted of any hearing problems or 
symptomatology associated with tinnitus.  

In April 1998, the veteran underwent VA audiology 
examination, which diagnosed sensorineural hearing loss.  
This is the earliest indication of any such hearing problem 
of record.  The veteran has not submitted, nor has he alleged 
treatment for either hearing loss or tinnitus prior to April 
1998.  

VA audiology examination conducted in June 2002 revealed a 
bilateral gently sloping low to high frequency sloping 
sensorineural hearing loss of mild to severe degree, and 
tinnitus.  Immittance measurements revealed normal middle ear 
pressure and tympanic compliance.  

With respect to the veteran's claim for bilateral hearing 
loss, the Board notes that there is bilateral hearing loss 
disability for VA purposes, as shown on recent VA audiology 
examination conducted in June 2002.  See 38 C.F.R. § 3.385.  
However, that audiology evaluation report, which contains 
specific auditory frequencies, as well as the 1998 VA 
diagnosis of sensorineural hearing loss, are the earliest 
medical evidence of such disability, and that evidence is 
presented over fifty years after he was separated from active 
duty service.  Hence, there is no evidence that the hearing 
loss was manifest to a compensable degree within one year of 
separation from service, such that the presumption of in-
service incurrence is not applicable.  See 38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, such 
medical evidence is the first showing of bilateral tinnitus.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While bilateral high frequency sensorineural hearing loss has 
been confirmed on recent VA examinations, the question 
remains as to whether the record presents a medically sound 
basis for attributing such hearing loss to service.  

As noted earlier, the veteran is not shown to have 
experienced acoustic trauma due to combat.  His military 
specialty in the Navy was seaman, second class.  More 
recently, he maintains that he sustained acoustic trauma 
during military exercises in California prior to a planned 
invasion of Japan.  However, nowhere in the records is there 
any indication of such training or exercises.  Further, the 
medical evidence does not show that he was seen for any 
complaints of hearing loss, temporary or otherwise, during 
the period prior to his stationing in the Pacific Theater.  
His service separation examination report shows that his 
hearing was normal, with no indication of any history of 
complaints or symptomatology associated with hearing loss or 
tinnitus.  Also, the veteran has submitted no post-service 
medical records, nor has he claimed any post-service medical 
treatment for either bilateral hearing loss or tinnitus, 
prior to 1998.  

Nevertheless, and as mentioned earlier, the fact that there 
is no medical evidence the veteran exhibited hearing loss or 
tinnitus while he was on active duty is not controlling.  
What is controlling, however, is that there is no persuasive 
evidence of record, i.e., a medical opinion, based on 
examination of the veteran and review of the records, noting 
an etiological relationship, or nexus, between the veteran's 
currently exhibited bilateral high frequency sensorineural 
hearing loss and/or bilateral tinnitus and a disease or 
incident that occurred while he was on active duty.  Rather, 
the report of the June 2002 VA audiology examination 
specifically noted that the examiner found no nexus between 
the veteran's current bilateral hearing loss/tinnitus and his 
active duty service.  The VA examiner offered that, until 
valid claims of specific military related noise exposures are 
noted and validated, the lack of evidence of a combat related 
experience does not support the veteran's claim of service 
related hearing loss or tinnitus.  No evidence to the 
contrary has been submitted.  Consequently, based on medical 
examination and review of the record, the Board finds that 
the veteran's currently diagnosed bilateral sensorineural 
hearing loss and tinnitus were not incurred in or aggravated 
by his active military service.  

While the veteran may believe that his currently diagnosed 
bilateral hearing loss and tinnitus are due to his military 
service, as a layman without medical training, he is not 
competent to offer conclusions that require medical opinion, 
such as the diagnosis of a disability or an opinion as to the 
etiology of that disability.  Hence, his contentions in this 
regard have no probative value. See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for either bilateral hearing 
loss or tinnitus.  See Gilbert, 1 Vet. App. at 57-58; VCAA 
§ 4 (to be codified as amended at 38 U.S.C. § 5107(b)); 
38 C.F.R. § 3.102.  




ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

